Citation Nr: 1639952	
Decision Date: 10/03/16    Archive Date: 10/19/16

DOCKET NO.  12-16 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for pancreatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to June 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

On his May 2012 substantive appeal, the Veteran indicated that he wanted a hearing before a Veterans Law Judge.  However, in correspondence dated in November 2015, the Veteran's representative requested that the scheduled hearing be cancelled.  As such, the Board finds that his hearing request is withdrawn.  38 C.F.R. § 20.704(d) (2015).


FINDING OF FACT

Pancreatitis did not manifest during the Veteran's active service and is not etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for pancreatitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303  (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA correspondence issued in March 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to the duty to notify, the record reflects that the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained.  

The Board acknowledges that no VA examination was provided and no VA opinion has been obtained with respect to the Veteran's pancreatitis claim.  VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury, is a low threshold.  McLendon, 20 Vet. App. at 83.

As discussed in greater detail below, the Veteran's service treatment records are negative for any evidence of pancreatitis.  The record contains no probative evidence of pancreatitis in service or until several years thereafter, and the post-service medical evidence contains no indication that the pancreatitis is potentially related to military service.  For these reasons, the Board has determined that VA is not obliged to provide an examination or obtain a medical opinion in response to the Veteran's pancreatitis claim.

The Federal Circuit has also addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 12.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

Here, there is no medically competent evidence of  pancreatitis in service or any other event in service, and no competent evidence of a link to service.  While the Veteran has stated that he believes his pancreatitis is linked to service, the only evidence that it is related to his military service is the unsupported lay assertion of a connection inherent in any service connection claim.  Since there is no evidence of pancreatitis in service or any injury or event in service that might have led to pancreatitis, and no competent suggestion of a link to service, referral for a VA medical examination is not warranted.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.

In sum, the Board finds that VA has complied with its duty to assist the Veteran in the development of facts pertinent to his claim.  Accordingly, the Board will address the merits of the claim.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2015).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where a physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d) (2015).  

Additionally, where a Veteran has served 90 days or more, specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  This list does not include pancreatitis, however.

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks entitlement to service connection for pancreatitis.  Specifically, the Veteran has alleged that he experienced "severe stomach aches" while on active duty and was later diagnosed as having pancreatitis.  The Veteran seems to imply that the stomach aches he experienced in service were preliminary symptoms of or otherwise related in some way to the post-service diagnosis of pancreatitis.    

Here, medical treatment records note that the Veteran was diagnosed as having pancreatitis in February 2007.  Accordingly, the first Hickson element is satisfied.  

With respect to the second Hickson element, in-service incurrence or aggravation, a review of the Veteran's service treatment records does not reveal any complaints of or treatment for symptoms related to pancreatitis.  To the contrary, on an October 1998 Report of Medical History, the Veteran indicated that he had never suffered from stomach, liver, or intestinal problems.  Similarly, the corresponding October 1998 Report of Medical Examination found that the Veteran's abdomen and viscera were within normal limits.  Thus, the second Hickson element is not satisfied and the claim fails on this basis.

Nevertheless, for the sake of completeness, the Board will address the third Hickson element, a medical nexus.  The record contains no evidence that a competent medical professional has linked the Veteran's current pancreatitis to his military service.  There is no evidence of pancreatitis until several years after service.  Private treatment records dated in February 2007 indicated that the Veteran was initially seen in January 2006 for abdominal pain in the epigastric area with radiation to the back that began around November 2005.  The Veteran was diagnosed as having a pancreatic mass at that time, and the pancreas demonstrated chronic pancreatitis.  A December 2009 VA treatment note indicated that the Veteran suffered from abdominal pain that started in 2007.  At that time, he underwent distal pancreatectomy, splenectomy, adrenalectomy, and partial gastrectomy.  A January 2010 VA treatment note indicated that the Veteran had an "8 month history of pancreatic tail mass involving the left adrenal, spleen and possibly the posterior wall of the stomach."  

Significantly, these post-service treatment records indicated that the Veteran's chronic abdominal pain had its onset in November 2005.  Therefore, to the extent he is alleging continuity of symptoms since service, those continuity statements are not credible in light of:  (1) his denial of any stomach problems in 1998, and (2) the medical history he provided when he initially sought treatment dated onset of symptoms to approximately 2005.  He gave such a history multiple times to more than one medical provider, and it was not until he filed his claim with VA years later that he changed his statement.  Finally, no medical professional has linked the Veteran's pancreatitis to his period of active duty military service from July 1981 to June 1999, to include any stomach aches he allegedly experienced therein.  Therefore, the Board finds that the third Hickson element is also not satisfied with regard to pancreatitis. 

To the extent that the Veteran asserts that his current pancreatitis is related to his active duty service, the Board finds that this determination is more suited to the realm of medical expertise, rather than lay statements.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions as to the onset of pancreatitis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   Consequently, the Board finds that the Veteran's statements as to the cause of his current pancreatitis cannot be considered competent evidence sufficient to establish service connection. 

The Board also recognizes that, in his May 2012 substantive appeal, the Veteran indicated that all the symptoms related to his pancreatitis began while he was on active duty in Kuwait during the Persian Gulf War.  Service connection may be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1)(i) (2015).  The Veteran's personnel records confirm that he served in the Southwest Asia theater of operations during the Persian Gulf War.  Thus, he is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  However, as the Veteran's current symptoms have been attributed to the diagnosed illness of pancreatitis, service connection based on an undiagnosed illness is not warranted.

As the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for pancreatitis, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for pancreatitis is denied.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


